Riccitelli received permission to use the car in question for the specific and *Page 382 
limited purpose of going home and changing his clothes. Instead of doing so, he first drove to a saloon, where he stayed fifteen minutes, and took in three passengers; then drove more than a mile directly away from his home to another drinking place, and then to a third place. Being then doubtful whether it was not already time to return the car to the owner's garage, he started back toward the garage, intending to find out on the was whether he still had time to go home and change his clothes, and if not, to return the car to the garage. Before he began to use the car for the permitted purpose, it skidded into a tree and Dickinson was killed. On these facts, I do not think the car was being used with the permission of Louis Maisano at the time of the accident. As the opinion will furnish a precedent for the construction of similar policies of insurance, I record my opinion that the parties to the contract did not intend, by the terms used, that the proceeds of the policy should be exhausted in consequence of a wholly unauthorized use of the car. Yet this will be the result, if Riccitelli, having obtained a limited permission to use the car for a specific purpose, may make himself and those whom he invites to ride with him, third parties beneficiary of the policy while he is using the car for a different purpose not consented to by the owner or his representative.
In this opinion KELLOGG, J., concurred. *Page 383